DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 09/02/2020 has been entered. Claims 1  and 3-14 have been amended. Thus Claims 1-14 are currently pending and are under examination.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84(u)(1) indicates that if a single drawing is filed, the drawing must not be numbered. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE TITLE
	The term “ETEROGENEOUS” has been replaced by - - HETEROGENEOUS - -.

IN THE SPECIFICATION
Page 4, paragraph [0015] – the term “figures” has been replaced by - - figure - -.
Page 4, paragraph [0015] – the term “Figure 1” has been replaced by - - The figure - -.
Page 22, paragraph [0111] – the term “figure 1” has been replaced by - - figure - -.
Page 23, paragraph [0112] – the term “figure 1” has been replaced by - - the figure - -.

	IN THE CLAIMS
	Claim 1, line 7 – after “metals” the word - - selected - - has been inserted.
Claim 6, line 3 – the phrase “a washing liquid” has been replaced by - - the washing liquid - -.
	Claim 7, lines 1-2 – the phrase “any one of claims 1 to 6” has been canceled.
	Claim 8, lines 1-2 – the phrase “any one of claims 1 to 6” has been canceled.

Authorization for this examiner’s amendment of Claims 1 and 6-7 was given in an interview with Chad W. Swantz on 02/24/2022. In the event Applicant disagrees with the non-authorized amendments in the title of the invention, specification and claim 8, Applicant can call the Examiner at the phone number set forth below. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are cited in IDS 09/02/2020 Patent application publication number US20110313210A1 (US’210) and Patent number CN102643165B (CN’165; machine translation attached herein).
Both US’210 and CN’165 teach a process for the production of polyols such as ethylene glycol by reacting carbohydrate with hydrogen in the presence of a catalyst comprising tungsten and transition metals selected from Group 8, 9, and 10. US’210 teaches that after the reaction, the catalyst is separated from the effluent stream and reactivated prior to recycling ([0006]). Furthermore, CN’165 teaches that the catalyst is separated, washed, regenerated and activated before it is returned to the reactor ([0038]). However, neither US’210 nor CN’165 teaches or suggests that the regeneration removes at least a portion of deposited tungsten species from the spent transition metals and wherein at least a portion of the deposited tungsten species is 
In view of the foregoing, the prior art references, alone or in combination, neither anticipates nor reasonably makes obvious the claimed process for the production of ethylene glycol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622